Citation Nr: 1816338	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned during a Board hearing held in February 2016.  A copy of the hearing transcript is of record.  

The Board previously remanded the claim in May 2016 and again in November 2017.  The Board finds that there has been substantial compliance with the remand directives.  As such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

VA audiometric testing revealed no worse than Level II hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.159 , 4.1, 4.3, 4.7, 4.85, 4.86 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA's duty to notify was satisfied by a letter in June 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claim for a higher initial rating for the service-connected hearing loss, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the February 2016 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in December 2009 and November 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2009 and November 2016 VA examinations are adequate and addressed all the relevant criteria.  

Pursuant to the November 2017 Board remand, additional VA treatment records have been obtained and associated with the record.  Although the Board requested a November 2015 audiogram, it appears the audiogram was completed in December 2015. Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).   

Analysis

Historically, the Veteran filed his claim for entitlement to service connection for bilateral hearing loss in May 2009.  In March 2010, the RO issued a rating decision which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability evaluation, effective May 15, 2009.

The Veteran underwent an audiologic examination in June 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
65
LEFT
20
15
40
65
65

Speech audiometry was conducted using the CIDW-22 word list, rather than the Maryland CNC word list that is required by regulation.  38 C.F.R. § 4.85(a).  Therefore, the report cannot be used in deciding whether a compensable evaluation for bilateral hearing loss is warranted..

The Veteran attended an authorized VA examination in December 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
65
LEFT
15
20
40
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 in the left ear.

The Veteran reported that hearing loss affected his daily life because he had difficulty hearing conversations. 

The December 2009 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (42.5 decibel pure tone threshold average, and 88 percent speech discrimination), and a numeric designation of I for the left ear (47.5 decibel pure tone average, 94 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment. 

The Board finds that pure tone thresholds reported upon VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case. 

The Veteran underwent an audiologic examination in December 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
60
70
LEFT
5
15
40
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

The Veteran reported that hearing loss affected his daily life because he had difficulty hearing conversations. 

The December 2015 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (45 decibel pure tone threshold average, and 92 percent speech discrimination), and a numeric designation of I for the left ear (50 decibel pure tone average, 96 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment. 

The Veteran attended an authorized VA examination in October 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
70
70
LEFT
40
35
55
75
75

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

The Veteran reported that he must wear hearing aid for both ears and has trouble understanding conversational speech.  The examiner further noted that the Veteran may have trouble understanding speech in the presence of background noise or during group conversation, but he should be able to perform physical and sedentary employment tasks with the use of hearing aids. 

The October 2016 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (55 decibel pure tone threshold average, and 100 percent speech discrimination), and a numeric designation of II for the left ear (60 decibel pure tone average, 100 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent evaluation for hearing impairment. 

Based on a full review of the record, including the VA audiological evaluation, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during the appeal period.  As noted above, the VA examiners specifically addressed the functional effects caused by the Veteran's hearing loss disability. See Martinak, 21 Vet.App. at 455.

The Veteran contends that his hearing loss warrants a higher disability evaluation. In July 2011 lay statement, he reported that he has problems hearing conversation with family or on the job.  As noted above, the Veteran described the functional effects of his hearing loss during the VA examinations.  The Veteran is competent to describe the effects of his hearing loss on his daily functioning, and the Board finds that they are credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  VA examination reports of record include thorough hearing examination and testing results were consistent over the appeal period. 

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet.App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for bilateral hearing loss and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


